NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

KENNETH B. MASON,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, '
Respondent-Appellee,

AND
FREDERICK TRAVVICK,

Interuenor.

2012-7042

_ Appeal from the United States Court of Appeals for
Veterans Claims in case n0. 08-2969, Judge Mary J.
Schoelen.

ON MOTION

ORDER

MASON V. SHINSEKI 2

Kenneth B. Mason moves without opposition for a 60-
day extension of time, until September 17, 2012, to file
his reply brief,

IT IS ORDERED THAT:

The motion is granted.

FoR THE C@URT

AUG 97 wl /S/Jan Hoibaly ~
Date Jan Horbaly
Clerk

cc: Kenneth M. Carpenter, Esq.

James R. Sweet, Esq.

michael J. S@haeng@ld, Esq. “AMUBFL§EAB,MF@H
82 1 'FHE FEDERAL_CIRCU|T

AUG 0 7 2012
JAN HURBAI.Y

C|.EBK